  Case 1:18-cr-00457-AMD-CLP Document 235 Filed 10/30/20 Page 1 of 2 PageID #: 3873


                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
     Coo




     JN/DKK/LB/CJN                                      271 Cadman Plaza East
     F. #2017R05903                                     Brooklyn, New York 11201


                                                        October 30, 2020


     By ECF

     Thomas C. Green
     Mark D. Hopson
     Michael Levy
     Joan M. Loughnane
     Sidley Austin LLP

     David Bitkower
     Matthew S. Hellman
     Jenner & Block LLP

                     Re:   United States v. Huawei Technologies Co., Ltd., et al.
                           Criminal Docket No. 18-457 (S-3) (AMD)

     Dear Counsel:

                     Enclosed please find the government’s production of discovery in accordance
     with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
     government’s previous productions. The discovery is being produced pursuant to the Protective
     Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The government
     also requests reciprocal discovery from the defendants.

     I.     The Government’s Discovery

  Document Description           Category of Discovery Pursuant                     Bates Range
                                      to Protective Order
 Public statements about the                   DM                       DOJ_HUAWEI_B_0000007959-
         defendants                                                     DOJ_HUAWEI_B_0000008428

   Statements made to law                      DM                       DOJ_HUAWEI_B_0000008430-
enforcement by, or related to,                                          DOJ_HUAWEI_B_0000008433
        the defendants
Case 1:18-cr-00457-AMD-CLP Document 235 Filed 10/30/20 Page 2 of 2 PageID #: 3874




Document Description       Category of Discovery Pursuant                  Bates Range
                                to Protective Order
Documents related to the                DM                     DOJ_HUAWEI_B_0000008429;
  Record of the Case                                           DOJ_HUAWEI_B_0000008437-
                                                               DOJ_HUAWEI_B_0000008441

   Financial records                    DM                     DOJ_HUAWEI_B_0000008434-
                                                               DOJ_HUAWEI_B_0000008436


                                                 Very truly yours,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:     /s/ Julia Nestor
                                                 Alexander A. Solomon
                                                 Julia Nestor
                                                 David K. Kessler
                                                 Sarah Evans
                                                 Assistant United States Attorneys
                                                 (718) 254-7000

                                                 DEBORAH L. CONNOR
                                                 Chief, Money Laundering and Asset
                                                 Recovery Section, Criminal Division
                                                 U.S. Department of Justice

                                          By:    /s/ Christian J. Nauvel
                                                 Laura Billings
                                                 Christian J. Nauvel
                                                 Trial Attorneys

                                                 JAY I. BRATT
                                                 Chief, Counterintelligence and Export
                                                 Control Section
                                                 National Security Division, U.S. Department
                                                 of Justice

                                          By:    /s/ Thea D. R. Kendler
                                                 Thea D. R. Kendler
                                                 David Lim
                                                 Trial Attorneys



                                             2
